DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Examiner attempted to contact applicant’s attorney via telephone to authorize examiner proposed amendments to fix the issues below, but the amendments were not authorized in time for mailing of the action. The claims are therefore examined exactly as presented in amendment filed 11/02/2021.
 Applicant’s amendments to claim 1 with respect to the Drawing Objections have been fully considered and sufficient to overcome the objection. The objection to the Drawings has been withdrawn.
Applicant’s amendments with respect to the Claim Objections have been fully considered and are sufficient to overcome the objections. The objections to Claims 1, 12, 15, 17-19 have been withdrawn, however see below objection to claim 8 remains.

Claim Objections
Claims 8 objected to because of the following informalities:  “one or combination of…” should read “one or a combination of” (multiple instances).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is dependent on cancelled claim 16.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 1-15, 18-21 allowed.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art comes from Carlone et al (NPL Reference No. 1 on IDS filed 11/17/2020) and Yang et al (US 20190224843), but the references alone or in combination fail to teach rendezvousing when a distance from a previous rendezvous is greater than a threshold, computing a log odd ratio of a grid cell in the merged map, pairing particles from the first and second robots, a grid-based FastSLAM method using a Bayesian inference framework, and determining the current map or pose of the robot as a weighted combination of maps and poses of different particles in combination with all of the limitations in each independent claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myeong et al (US-20080119961-A1) discloses a mobile robot that utilizes a particle filter for SLAM with probabilistic sampling and particle weighting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                            

/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664